PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,010,044
Issue Date: 2015 Apr 21
Application No. 13/927,548
Filing or 371(c) Date: 26 Jun 2013
Attorney Docket No. 3H07.1-424 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e) filed May 28, 2021, and supplemented June 1, 2021, to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application in above-identified issued patent by way of Certificate of Correction. 

The petition under 37 CFR 1.78(e) is GRANTED.

A review of the record indicates petitioner did not make a proper benefit claim to the prior-filed nonprovisional application as required by 35 U.S.C. 120 and 37 CFR 1.78 in an application data sheet (ADS) within the time period provided by 37 CFR 1.78(d)(3). The underlying application issued as Patent No. 9,010,044 on April 21, 2015. Therefore, the appropriate avenue of relief for adding or correcting a claim for benefit of a prior-filed nonprovisional application after issuance of the application into a patent is by way of a grantable petition under 37 CFR 1.78(e), accompanied by the petition fee as set forth in § 1.17(m), a corrected ADS in compliance 
§ 1.76(c), a request for a Certificate of Correction, and a Certificate of Correction fee. See MPEP 1481.03(II).

With the present petition, petitioner submitted a $2,100 petition fee, a proper statement of unintentional delay, two completed Certificate of Correction forms, and two fee payments of  $160.00 for the certificate(s) of correction fee(s).1  A proper ADS was filed June 1, 2021. Additionally, applicant has provided an adequate explanation that the entire delay was unintentional.

As the present petition satisfies the requirements to add or correct a reference to a prior nonprovisional application in a patent via a Certificate of Correction, the Office accepts the benefit claim under 35 U.S.C. 120 as unintentionally delayed. Therefore, it is appropriate for 

A corrected Filing Receipt, which includes the claim for benefit of the prior-filed nonprovisional application, accompanies this decision on petition.  


Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed application because the petition requirements of 37 CFR 1.78 and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that any claim in this patent is entitled to the benefit of the prior-filed application(s). See MPEP 211.05 for more information regarding entitlement to domestic benefit.  

This application is being referred to the Certificates of Correction Branch for processing the request for Certificate of Correction(s) in accordance with this decision. It is noted that applicant submitted the request as two separate requests for certificate of correction. The Certificates of Correction Branch is directed to act on both requests for certificates of correction.

Any inquiries concerning this decision may be directed to the undersigned at (571) 272-3231.  


/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


Enclosure:  Corrected Filing Receipt



    
        
            
        
            
    

    
        1 A draft Certificate of Correction correcting the relationship between the applications was filed May 28, 2021, with a certificate of correction fee. A draft Certificate of Correction correcting the type of relationship was separately submitted, also on May 28, 2021, with a separate certificate of correction fee.